Citation Nr: 1706583	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
	 in St. Petersburg, Florida	


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder disability as a result of VA treatment. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left intertrochanteric hip fracture with open reduction and internal fixation (ORIF) (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision.  The Veteran filed a notice of disagreement (NOD) in August 2010. A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

On his September 2011 VA Form 9, the Veteran requested a Board hearing at the RO (Travel Board hearing) in conjunction with this appeal.  In January 2015, the Veteran was notified that a Travel Board hearing was scheduled in March 2015. Although the hearing notice was sent to the Veteran's address of record, and was not returned by the U.S. Postal Service as undeliverable, the Veteran did not appear for the scheduled hearing and he has not provided good cause for his failure to appear, or requested rescheduling of the hearing.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

In August 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ continued to deny the claims (as reflected in an October 2015 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the claim for compensation under 38 U.S.C.A. § 1151 for left shoulder disability is set forth below.  The appeal for a higher initial rating for left intertrochanteric hip fracture with open reduction and internal fixation is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The only competent, probative medical opinion to address the question of whether the Veteran has additional left shoulder disability resulting from VA treatment and due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable in connection with VA medical treatment, weighs against the claim.


CONCLUSION OF LAW

The criteria for compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for left shoulder disability as a result of VA treatment, 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

Although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service-connected.  Hence, pertinent to this claim, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, medical nexus (here between the disability and VA medical or surgical treatment), degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ   Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a May 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left shoulder disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2009 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records, Social Security Administration (SSA) disability records, and a medical opinion from a VA physician.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left shoulder disability, prior to appellate consideration, is required. 

With respect to the August 2015 remand, the Board instructed the AOJ to complete the following development: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from the VA Medical Center (VAMC) in Gainesville, Florida dated since June 2010; obtain the Veteran's SSA disability records; and obtain a medical opinion from a VA physician pertaining to whether the Veteran has additional left shoulder disability resulting from VA treatment and due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, in connection with VA medical treatment.

As explained above, all outstanding VA treatment records and SSA disability records have been procured and associated with the claims file.  Also, the requested medical opinion was obtained from a VA physician in October 2015.  Hence, the Board finds that the AOJ substantially complied with the August 2015 remand directives with respect to the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left shoulder disability.  Thus, no further action with regard to the claim herein decided is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151  in April 2009.  The version of 38 U.S.C.A. § 1151  applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id. 

The implementing regulation applicable to section 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361 (b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361 (c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran claims that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left shoulder disability as a result of falls that he sustained while receiving VA treatment at the Gainesville VAMC from May to June 2006.

VA treatment records dated from May to June 2006 reflect that the Veteran injured his left arm at home when he tripped over a toy.  He presented to the Gainesville VAMC four days following the fall and was admitted to the psychiatric ward for delirium tremens and for detoxification treatment due to alcohol dependence.  During his hospitalization he was evaluated for left arm pain and reported that he had fallen at home prior to admission.  Examination of the arm revealed ecchymosis, swelling, and tenderness to palpation.  X-rays revealed that the humeral head was fractured and comminuted and an inferior fragment was seen projected medially and inferior to the joint space.  The Veteran was diagnosed as having a left humerus fracture.  He was initially treated with a sling and swath, but an open reduction and internal fixation of the left proximal humerus with repair of the lesser tubercle and subscapularis muscle was subsequently performed in June 2006 (for which he provided informed consent).  The surgery was performed without complications, the Veteran was transferred to the recovery room in stable condition, and he subsequently returned to the psychiatric unit for further rehabilitation.

Two days following the left arm surgery, the Veteran fell while attempting to use the bathroom.  He experienced left hip pain and an examination revealed a small amount of ecchymosis on the lateral side of the lower hip beneath the trochanter area.  His left hand/arm had a dark purple hue to it, but he was able to move his fingers and the on call physician reported a possible deep vein thrombosis.  Further examination revealed a left intertrochanteric hip fracture and the Veteran underwent an open reduction/internal fixation of the hip fracture.  He received additional treatment for persistent delirium despite detoxification and this resolved after he discontinued various medications.  

The Veteran was discharged to rehabilitation in June 2006, was provided with appropriate discharge instructions (including instructions concerning postoperative care of his left arm), and appropriate follow up treatment was scheduled.  His discharge summary references "multiple falls" during his hospitalization that required left hip and shoulder surgeries.  The only fall documented in his treatment records, however, is the fall that occurred following his left shoulder surgery when he fractured his hip.  Discharge diagnoses of alcohol dependence, a left shoulder fracture, a left hip fracture, delirium tremens, chronic obstructive pulmonary disease (COPD) with asthma, and nicotine use disorder were provided.

A July 2006 VA orthopedic surgery outpatient note reflects that the Veteran was seen for a follow up evaluation concerning his left shoulder repairs.  His left shoulder ranges of motion were getting better and he was scheduled to begin physical therapy in August 2006 to increase his range of motion and for strengthening.  He was not experiencing any problems and was not experiencing any fever, chills, drainage, or increasing pain.  An examination of the left shoulder revealed a healed incision.  Shoulder abduction was to 80 degrees, forward flexion was to 110 degrees, and the Veteran was neurovascularly intact.  X-rays revealed a healing left shoulder fracture.  A diagnosis of status post left shoulder open reduction with subscapularis/lesser tubercle repair was provided.

A May 2012 examination report from D.M. Rafanan, PA-C includes an opinion that the Veteran's falls at VA following his left shoulder surgery "could have contributed to his shoulder problems."  There was no explanation or rationale provided for this opinion.

In October 2015, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely as not") that the Veteran sustained any clinically significant additional left shoulder disability as a result of VA medical treatment while hospitalized at the Gainesville VAMC from May to June 2006.  Also, it was not likely ("less likely as not") that he sustained an additional shoulder disability as a result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or examination or (2) an event not reasonably foreseeable.  The physician reasoned that the Veteran's records (including treatment records and serial x-rays conducted during his hospital course and after discharge) did not document any objective evidence for any significant additional left shoulder injury during the Veteran's hospital course and treatment and subsequent outpatient follow up during the period from May to July 2006.  The alignment status post open reduction and internal fixation was reported to be stable throughout.  Although falls following the shoulder surgery were documented during the hospitalization period, there was no objective evidence in the Veteran's medical records to substantiate any additional left shoulder injury of any apparent clinical significance as a result of the falls.  

Furthermore, there was no objective evidence in his medical records to substantiate that he sustained any clinically significant additional left shoulder disability as a result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or (2) an event not reasonably foreseeable.  A May 2010 opinion indicates that the Veteran sustained a left hip fracture due to complications that resulted during his hospitalization and this opinion remained standing as reviewed.  Also, although there was a gap of treatment documentation between the date of the Veteran's left shoulder humerus fracture in May 2006 and his admission to the hospital 4 days later, there was no objective evidence of any clinically significant deterioration in his left shoulder injury or of any additional left shoulder injury during that time period.

The Board finds that the May 2012 opinion that the Veteran's falls while hospitalized at VA "could have" contributed to his shoulder problems is of minimal, if any, probative value because it is speculative and is not accompanied by any explanation or rationale. See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

By contrast, the October 2015 opinion is based upon a complete review of the Veteran's medical records and reported history, is accompanied by a specific rationale that is consistent with the evidence of record, and addresses whether the Veteran developed any additional left shoulder disability as a result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or examination or (2) an event not reasonably foreseeable while hospitalized at the Gainesville VAMC from May to June 2006.  Thus, the October 2015 opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board thus finds that the October 2015 outweighs the  May 2012 opinion, and constitutes the only competent, probative opinion to address the matters central to adjudication of the claim on appeal..

Significantly, there  is no other medical evidence or opinion indicating that the Veteran developed any additional left shoulder disability as a result of his hospitalization at the VAMC in Gainesville, Florida from May to June 2006 (to include as a result of his falls during this period of hospitalization) and neither the Veteran nor his representative has identified or alluded to the existence of any such evidence or opinion. 

While the Veteran has expressed his belief that he developed additional left shoulder disability as a result of his hospitalization at VA, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether additional left shoulder disability developed as a result of falls during his hospitalization (particularly when he had already sustained a left shoulder injury prior to his hospitalization), as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of whether additional disability developed in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for left shoulder disability as a result of VA treatment must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for left shoulder disability as a result of VA treatment is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matter of entitlement to a higher initial rating for the service-connected left hip disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In February 2011, the Veteran underwent a VA hip examination to obtain information as to the severity of his service-connected left hip disability.  The ranges of passive and action motion of the left hip were recorded and it was noted that there was pain associated with the ranges of motion.  However, the Board cannot discern from the examination report whether the Veteran's left hip was tested for pain in weight-bearing and non-weight-bearing (as appropriate).  Also, the ranges of right hip motion were not provided (for comparison purposes).  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).   See generally, 38 C.F.R. §§ 4.40, 4.45 (2016);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Given the lack of all necessary findings, as referenced above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected left hip disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his initial rating claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Gainesville Vista electronic records system (dated to October 2015) and from the Miami VA Healthcare System (dated to October 2009).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (prior to adjudicating the remaining  claim r on appeal.  

Accordingly, this matters  is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Gainesville Vista electronic records system (dated since October 2015) and from the Miami VA Healthcare System (dated since October 2009).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected left hip disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of  the left hip on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the right hip (for comparison purposes)/  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the left hip, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the left hip; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally. the examiner should identify and comment on the existence or extent of, as appropriate, any flail joint or femur impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in October 2015), and all legal authority (to include consideration of whether staged rating of the disability is warranted. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014);   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


